

117 SRES 390 IS: Expressing appreciation for the State of Qatar’s efforts to assist the United States during Operation Allies Refuge.
U.S. Senate
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 390IN THE SENATE OF THE UNITED STATESSeptember 28, 2021Mr. Graham (for himself and Mrs. Blackburn) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing appreciation for the State of Qatar’s efforts to assist the United States during Operation Allies Refuge.Whereas thousands of United States citizens, lawful permanent residents, vulnerable Afghans, and their families sought refuge following the Afghan Taliban’s takeover of the Islamic Republic of Afghanistan; Whereas the State of Qatar played a critical role in assisting the United States in evacuating thousands of people from the rule of the Afghan Taliban regime;Whereas Al Udeid Air Base in Qatar served as a central transportation hub for many evacuees desperately seeking to exit Afghanistan; andWhereas Secretary of Defense Lloyd J. Austin stated, Qatar's support for Operation Allies Refuge was indispensable to the safe transit of Americans and U.S. personnel, allies, partners and Afghans at special risk.: Now, therefore, be itThat the Senate—(1)thanks the State of Qatar for their pivotal role and support of Operation Allies Refuge; and(2)appreciates the State of Qatar’s support to temporarily house thousands of evacuees until they are cleared for follow-on movement. 